Citation Nr: 9930800	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-20 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder of the right lower extremity.

2.  Evaluation of eczema, currently rated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
September 1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision.  
By decision of July 1997, the Board denied service connection 
for scar tissue of the lungs due to bronchitis, anal fissure, 
and Eustachian tube dysfunction, and denied a rating in 
excess of 30 percent for gastro-esophageal reflux disease.  
The issues of entitlement to service connection for a 
neurological disorder of the right lower extremity and 
entitlement to a compensable rating for eczema were remanded 
for evidentiary development.  The case has now been returned 
to the Board for further appellate consideration.  (As the 
appeal involving the veteran's skin disorder is from an 
original award, the Board has now framed that issue as shown 
on the title page of this decision.  See Fenderson v. West, 
12 Vet. App. 119 (1999).)

(The issue of evaluation of eczema, currently rated as 
noncompensably disabling, will be addressed in the REMAND 
following the decision below.)


FINDINGS OF FACT

1.  Current clinical findings reflect entrapment of the 
superficial sensory nerve in the medial aspect of the distal 
thigh on the veteran's right lower extremity.

2.  The veteran was treated in service for a puncture wound 
of the right anterior thigh.

3.  VA medical opinion has linked the nerve entrapment to the 
puncture wound sustained by the veteran in service.


CONCLUSION OF LAW

Entrapment of the superficial sensory nerve in the medial 
aspect of the right thigh is the result of injury incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for a neurological disorder of the right 
lower extremity is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  This is particularly 
so in light of a November 1997 medical opinion to the effect 
that the veteran has certain nerve entrapment due to a 
puncture wound sustained during service.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Appellate review of the veteran's service medical records 
reveals that the veteran was treated in service in December 
1988 for a puncture wound of the right anterior thigh.  On 
examination, the veteran was noted to have an area of 
paresthesia distal to the puncture wound.  On subsequent 
examination for submarine duty in July 1989, the veteran was 
noted to have post-traumatic hypesthesia of the right 
anterior thigh.

At the time of the July 1997 Board remand, there was evidence 
of record showing in-service treatment for a puncture wound.  
Post-service treatment records documented a knee injury.  The 
veteran had testified during his RO hearing in October 1993 
that a physician had advised the veteran that the puncture 
wound had caused permanent damage; no such medical opinion 
was associated with the claims folder and the case was 
remanded, in part, to provide the veteran with an opportunity 
to submit such evidence consistent with the provisions of 
38 U.S.C.A. § 5103 (West 1991).

Nevertheless, the veteran was seen for a VA examination in 
November 1997.  At that time, the VA examiner noted the 
veteran's history of a puncture wound in service in the area 
of the right distal thigh.  The veteran reported that the 
right knee functioned properly, but that he had an area on 
the medial distal thigh of a peculiar sensation.  On 
examination, there was no effusion of the right knee.  Range 
of motion was reported to be normal and all ligaments were 
tight.  The VA examiner noted that there was a faintly 
positive Tinel sign on the medial distal thigh in the area of 
the puncture wound.  The diagnostic impression included 
entrapment of superficial sensory nerve to the medial aspect 
of the distal thigh on the right leg due to a puncture wound 
while in service with a normal right knee examination.  

In summary, the veteran has a current diagnosis of a 
neurological disorder of the right lower extremity 
characterized as entrapment of the superficial sensory nerve 
in the medial aspect of the distal thigh on the right leg.  
The service medical records reflect that he was treated in 
service for a puncture wound of the right anterior thigh.  
The VA examiner in November 1997 related the current 
neurological disorder of the right lower extremity to the 
puncture wound sustained in service.  Against this 
background, a proper basis is presented for granting service 
connection.


ORDER

Service connection for entrapment of the superficial sensory 
nerve in the medial aspect of the distal right thigh is 
granted.


REMAND

At the time of the July 1997 Board remand, VA outpatient 
treatment records reflected treatment for complaints of 
chronic eczema of the feet.  The veteran had repeatedly 
reported that he was experiencing pain in his feet and was 
having difficulty walking due to cracking of the feet, 
despite using cream to soften the feet.  Based on these 
findings, and because the RO had previously rated the 
veteran's problem as analogous to scarring, which in turn was 
rated on the basis of the limitation of function of the 
affected part, 38 C.F.R. § 4.118, Diagnostic Code 7805, the 
issue of entitlement to an increased (compensable) rating for 
eczema was remanded for a VA examination to assess the 
functional loss experienced by the veteran.  

On VA examination in March 1998, the veteran reported that he 
developed eczema on his feet and in his groin region in 1987.  
It was treated initially as a fungal infection and then as 
eczema.  He said that he had used various ointments and 
creams.  The veteran complained that his groin and feet were 
painful.  He complained of pain in his feet when he had 
blisters and fissuring.  He said that he was awakened at 
night because of skin itching.  On examination, the veteran's 
skin was observed to be basically clear, except the groin 
area where hyperpigmentation was noted.  There was mild 
erythema, but it was dry.  There was no weeping or evidence 
of scratch marks.  Examination of the feet showed that the 
fourth and fifth toenails of both feet were thick and crusted 
with fungal infection.  There were no lesions between the 
toes.  On the fifth toe on the dorsal side, there was one 2-
mm fissure on a callus and also, under the fifth 
metatarsophalangeal joint, a 2-mm fissure.  It was indicated 
that these were the areas that became sore when the veteran 
walked.  The feet were observed to be dry without any other 
lesions, but the veteran did have calluses on both feet with 
some dry cracks.  The diagnostic impression was fungus 
infection of the feet and toenails with two, 2-mm fissures in 
the calluses, and hyperpigmentation in the groin area with no 
active lesions seen.  The Board notes that, although the 
report of examination recorded the veteran's complaints of 
pain, no attempt was made to quantify the veteran's pain or 
functional loss due to pain as requested in the July 1997 
Board remand.  

Where the remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Further, some of the clinical 
findings reported were not fully explained by the VA examiner 
and do not provide sufficient information for evaluating the 
veteran's service-connected skin disability.  Under these 
circumstances, the issue of evaluation of eczema is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
eczema since March 1998, the date of the 
most recent VA examination.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all treatment records 
pertaining to the service-connected 
disability from the identified health 
care provider(s).  All treatment records 
obtained should be associated with the 
claims folder.

2.  Following the receipt of the above-
requested evidence, if any, the RO should 
schedule the veteran for a VA 
dermatological and orthopedic examination 
to evaluate the current severity of the 
veteran's eczema and the extent of 
functional loss caused by painful eczema.  
The examiner(s) should review the claims 
file, examine the veteran and provide 
findings that take into account all 
impairments due to eczema, particularly 
any loss of function that results from 
painful feet.  If any mechanical function 
is affected, such as has been complained 
of by the veteran, the examination should 
include musculoskeletal findings 
necessary to rating such functional loss 
(38 C.F.R. §§ 4.40, 4.45 (1999)).  If 
such analysis is not possible, the 
reasons for this impossibility should be 
set forth.  If the veteran is examined at 
a time of maximum disability, this should 
also be noted.  With respect to the 
current severity of the veteran's skin 
disorder, the VA examiner should 
specifically comment on the presence of 
exfoliation, exudation or itching, 
lesions or disfigurement.  There should 
also be specific comment as to whether 
the eczema is on an exposed or nonexposed 
surface of the skin and whether it is 
extensive or confined to a small area.  
Thereafter, the VA examiner(s) should 
express an opinion as to whether 
functional loss due to pain equates to 
moderate, moderately severe or severe 
foot injury.  All findings, opinions and 
bases therefor should be set forth in 
detail.

3.  The RO should undertake any 
additional development suggested by the 
examiner(s)' findings and opinions, or 
lack thereof.  Adjudicatory action should 
be taken which takes into account the 
principles of Fenderson, supra.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

The veteran and his representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






